Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 and all the claims that depends on it are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 depends on claim 1. Claim 1 requires that the core portion is “in a granular shape.” Claim 7 requires the core portion to be “approximately circular column shape” having three surfaces. The specification defines “granular shape” as “approximately circular column shape.” See, e.g., ¶0038 of published application. As such, claim 7 does not add any new limitations to the subject matter claimed in claim 1. Therefore, claim 7 is rejected for failing to further limit claim 11.  None of the claims which depend fails to remedy the aforementioned deficiency, therefore they too are rejected for the same reason. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, 
Claim 9 and all the claims that depends on it are rejected for failure to further limit claim 1. Claim 1 requires coating the core “so as to cover the core portion. Claim 9 requires the coating portion forming step to form a coating on the three sides of the cylinder, which would “cover the core portion.” As such, claim 9 does not add any new limitations to the subject matter claimed in claim 1. None of the claims which depend fails to remedy the aforementioned deficiency, therefore they too are rejected for the same reason. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

All the pending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite because it is drawn to a method of manufacturing water absorbent but does not set forth any active, positive steps delimiting how this method is practiced. The claimed method comprise “a core portion forming step…..; a coating portion forming step…; and a coating portion removing step” without any active, 
Claims 3, 5, and 6 include the term “periphery of the core portion” which renders the claimed invention indefinite because one of ordinary skill in the art would not have been able to identify what is “the entire periphery” of a cylindrical shaped core. A cylinder has three faces, a front and back faces that have a circular face, and a body that is connecting the edges of these circles together. Which part of this shape is considered the “periphery” of the cylinder? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshima et al. (WO 2013179843; US 2015/010,7524 is utilized as a translation in lieu of the foreign reference). 
With regards to claims 1-17, Hiroshima teaches a water absorbent material and method of making it. See Examples. The process includes a step of forming a core wherein the core is cylindrical shape. ¶0042-45. The core is cut at certain intervals. ¶0045. The core is then coated where the coat is attached to the core, which includes its 
The difference between Hiroshima and the claimed invention is the order of steps. However, it would have been obvious to one of ordinary skill in the art to change the order of Hiroshima’s invention since it’s been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C. Upon the cutting of the core at certain intervals, the core will be exposed in the area where the cutting takes place. It is noted that it would have been obvious to cut the core after coating in lieu of removing particulates that do not meet the desired size thus saving that step in the process of Hiroshima. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736